THIS vías an action of trespass for breaking the plaintiff’s close, and expelling and amoving him from the possession thereof. The defendant pleaded that he was put in possession of the land by a writ of habere facias possessionem., executed in due form of law. Replication. De injuria sua propria. To which the defendant rejoined, that he entered by virtue of the writ of habere facias possessionem, and thereof put himself on the country. The plaintiff demurred generally to the rejoinder. The Court gave judgment on the demurrer for ithe plaintiff, and awarded a writ of inquiry of damages, which was executed and *160returned to this term, by which inquisition damages were assessed to 296/. and as only damages to the amount of 200/. were laid in the declaration, the plaintiff’s attorney directed a release to be entered for 96/. part of the dama-. ges assessed by the inquisition. Judgment being entered thereon, the defendant appealed to the Court of Appeals.
Bordley and Dorsey, for the appellant.
Darnall, Calder and Camming, for the appellee.
The Court of Appeals at February Term, 1752, affirmed the judgment of the Provincial Court.